In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-294 CV

____________________


IN RE JEFFREY D. WESTBROOK




Original Proceeding



MEMORANDUM OPINION (1)
	Jeffrey D. Westbrook, an inmate confined in the Institutional Division of the Texas
Department of Criminal Justice, seeks a writ of mandamus to compel the Honorable Judge
Gary Sanderson, Judge of the 60th District Court, to order the district clerk to issue
citation to nineteen defendants without his having furnished the clerk with a sufficient
number of copies of his pleading for use in serving the defendants.  See Tex. R. Civ. P.
99.  Relator contends that he is indigent and that the clerk should prepare the copies free
of cost.  See Tex. R. Civ. P. 145(1).  Because issuance of citation implicates the trial
court's jurisdiction, the district court, not the appellate court, may issue a writ of
mandamus to compel the district clerk to issue citation.  See Tex. Gov't Code Ann. §
24.011 (Vernon 1988), compare Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003). 
Although Westbrook does ask this Court to issue the writ against the trial judge, he has not
shown that he first sought the appropriate relief from the trial court.
	The petition for writ of mandamus, filed June 27, 2003, is DENIED.
								PER CURIAM
Opinion Delivered July 10, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.